Citation Nr: 1538831	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-07 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was previously before the Board in September 2013 and November 2014.  In September 2013, the Board ordered that the Veteran be scheduled for a VA medical examination because the evidence of record failed to adequately address service connection on a secondary basis, namely whether sleep apnea was caused or aggravated by the Veteran's service-connected PTSD.

In an August 2014 order, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand by which the Board's September 2013 rating decision was vacated with respect to a denial of an increased rating in excess of 50 percent for PTSD, but the September 2013 remand order was left undisturbed with respect to the claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

In November 2014, the Board again remanded the Veteran's claim for further evidentiary development.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a sleep apnea disability.  He has been diagnosed with "obstructive sleep apnea" as a current disability.  See VA medical examination report of December 2013; VA treatment record of October 2009.   There is no medical opinion of record indicating that the Veteran's sleep apnea is related to military service.

Generally, entitlement to VA disability compensation may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a right to compensation for a present disability, a claimant generally must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

Service connection may also be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to, or the result of, a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2015).  VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury, "unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury."  Id.   The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In its remand order of November 2014, the Board requested a VA addendum medical opinion as whether it is "as least as likely as not (a 50 percent or higher degree of probability) that the Veteran's sleep apnea is proximately due to or the result of the service-connected PTSD?"  If PTSD was found to have aggravated the sleep apnea, the examiner was to "identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity."  The Board also asked that the examiner "to address the Veteran's obesity and BMI of 30.5 documented in the March 2012 VA treatment record" and "to comment on the medical literature cited to by the Veteran's representative in the September 2014 brief to show that the service-connected PTSD is manifested by sleep impairment, which in turn resulted in obesity which ultimately caused or aggravated the sleep apnea."  See Board remand of November 2014.

In a medical report of May 2015, the VA examiner provided the following opinion in response to the Board's remand order: "It is less likely as not that the Veteran's sleep apnea is proximately due to or the result of his service connected PTSD, as stated in my previous exam on 12/20/2013.  Also, it is less likely as not that the Veteran's sleep apnea is significantly aggravated by his service connected PTSD."  See VA addendum opinion of May 2015.

As a rationale for his opinion, the examiner stated: "Whereas it is true that the Veteran's BMI is high as noted in 2012, he was diagnosed with OSA in 2009 after a long history of night-time snoring and apneic spells. At his initial visit at Central Texas VA in 2006, he was not obese at all, and neither was he obese in 2009 when the OSA was diagnosed.  Therefore, the obesity occurred later on, after the diagnosis of OSA.  As stated previously, OSA is due to either local obstructive processes in the mouth, throat and neck, as well as problems with respiratory centers in the brain.  There is no documented report in the medical literature of which I am aware that mentions aggravation of OSA by PTSD.  With regard to the September 2014 brief, while it is true that PTSD is often manifested by sleep impairment, there is no plausible medical conclusion to be reached that this sleep deprivation/impairment necessarily leads to obesity.  I would agree that obesity does aggravate sleep apnea (OSA), but obesity is a multi-factorial problem, and one can't say summarily that it is entirely secondarily due to PTSD in this Veteran."  Id.

The Veteran argues that the May 2015 VA medical opinion "provides evidence that there is some modicum of aggravation exerted upon [the Veteran's] sleep apnea by his service connected PTSD, not fully acknowledged by VA examination."  See Veteran's filing of August 2015.

Upon review of the VA medical examiner's addendum opinion of May 2015, the Board determines that an additional medical opinion is necessary to address the likelihood of whether the Veteran's sleep apnea is aggravated by his service-connected PTSD.  See 38 U.S.C.A. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A medical examiner must provide a reasoned medical explanation connecting the observations and conclusions in the report.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  Id.  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  See 38 C.F.R. § 4.2 (2015); see also Bowling v. Principi, 15 Vet.App. 1, 12 (2001).

Because the May 2015 examiner stated that it is less likely as not that the Veteran's sleep apnea is "significantly" aggravated by his service-connected PTSD, there is ambiguity as to whether the examiner meant to imply that it is as least as likely as not that some aggravation, albeit less than "significant" aggravation, has occurred.  The same ambiguity is found in the examiner statement that, because obesity is a "multi-factorial problem," one "can't say summarily that it is entirely secondarily due to PTSD in this Veteran." (emphasis added).  Here it is unclear whether the examiner is implying that it is at least as likely as not that the Veteran's obesity is to some extent, although not "entirely," due to his PTSD. 

The law provides that "any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service-connected disease, will be service-connected."  See 38 C.F.R. § 3.310(b) (2015) (emphasis added).  There is no requirement that aggravation resulting in service connection be significant.  

In light of this ambiguity in the record, the Board will remand for a further addendum opinion as to whether the medical finding that the Veteran's sleep apnea was less likely as not "significantly aggravated" by his service-connected PTSD serves to rule out a finding that it is at least as likely as not that the Veteran's sleep apnea is aggravated by his PTSD.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

If the examiner is of the opinion that attributing the Veteran's obesity to his sleep impairment (as a manifestation of PTSD) is a matter of mere speculation due to the "multi-factorial" nature of the Veteran's obesity, the examiner should explain the basis for such an opinion.  Generally, medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Board must ensure that a medical opinion, including one stating that no conclusion can be reached without resort to speculation, is based on sufficient facts or data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the remanded claim.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.

If, after reasonable efforts, the RO is unable to obtain named records, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Thereafter, refer the case to the VA examiner who provided the addendum opinion of May 2015 and the VA medical opinion of December 2013 (or a suitable substitute if this individual is unavailable) for a supplemental opinion with respect to the Veteran's sleep apnea claim.  The claims folder must be made available to, and reviewed by, the examiner.

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner must provide an opinion, in light of the service and post-service medical evidence of record, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea is aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected PTSD.  The term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it 

If the examiner finds that the Veteran's sleep apnea is aggravated by his service-connected PTSD, the examiner should quantify the degree of aggravation; the examiner should identify the baseline level of severity prior to the onset of the aggravation, or by the earliest medical evidence at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

If an opinion cannot be provided without further examination of the Veteran, an examination must be provided.  The rationale for all opinions expressed must be provided.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a rationale as to why an opinion cannot be made without resorting to speculation; it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that PTSD can possibly cause the claimed disorder, or whether the actual cause cannot be identified from among multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

After undertaking any additional development deemed by it to be appropriate, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




